THE THIRTEENTH COURT OF APPEALS

                                    13-20-00276-CV


                                     Ex parte H.E.A.


                                   On Appeal from the
                      440th District Court of Coryell County, Texas
                         Trial Court Cause No. DEC-19-50433


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, and it is ordered to pay all costs of the appeal from which it is not exempt by

statute.

       We further order this decision certified below for observance.

June 9, 2022